Title: From Benjamin Franklin to Thomas Cushing, 23 September 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir
London, Sept. 23. 1773
Nothing of Importance has occurr’d here since my last. This serves chiefly to cover a Newspaper, in which I have stated a few of the American Grievances that were omitted in my Receipt for diminishing a great Empire. These odd ways of presenting Matters to the publick View, sometimes occasion them to be more read, more talk’d of, and more attended to. With great Respect, I am, Sir, Your most obedient humble Servant
B Franklin
Honble Thos Cushing Esqr
 
Endorsed: Benja Franklin Sept 23. 1773 private
